Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-4, 6, 8-11, 13, 15-17, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1 (representative of claim 8, 15, and 20), it contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
1.	A method for a redundant processing fabric in an autonomous vehicle, comprising: 
processing, by a first processing unit of a plurality of processing units, sensor data from a first sensor of a plurality of sensors, where the plurality of processing units are coupled to the plurality of sensors via a switched fabric, wherein the plurality of processing units and plurality of sensors are included in the autonomous vehicle, wherein the sensor data corresponds to an environment external to the autonomous vehicle; 
determining a failure in processing the sensor data by the first processing unit;
redirecting, via the switched fabric, sensor data from the first sensor to a redundant processing unit;
processing, by a second processing unit of the plurality of units, sensor data from a second sensor of the plurality of sensors, wherein the first sensor and the second sensor correspond to a same sensing space; and 
wherein the switched fabric provides, before the redirecting, a first communications path from the first sensor to the first processing unit and a 2second communications path from the second sensor to the second processing unit, and wherein the switch fabric provides, after the redirecting, the second communications path and a third communications path from the first sensor to the redundant processing unit.

Claims 2-4 and 6, 9-11 and 13, and 16-17 are respectively dependent upon independent claims 1, 8, and 15.  Therefore claims 2-4 and 6, 9-11 and 13, and 16-17 are allowable by the virtue of dependency.

Response to Arguments
Applicant’s arguments in light of amendments, see pages 8-9, filed 06/23/2021, with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20180144786 A1, US 20160041935 A1, US 20190207818 A1).
US 20180144786 A1: When one of the plurality of data strobe transfer paths is determined to have failed, another data strobe transfer path among the remaining plurality of data strobe transfer paths may be selected to replace the failed data strobe transfer path. Failure of a data strobe transfer path may include a data bit error amount (or rate) above a certain level when using the data strobe path to transfer data.
US 20160041935 A1: the PHY numbers are assigned to the transmitting and receiving circuits 210 corresponding to the respective transmission paths in order of communication quality determined at the time of link-up and the assigned PHY numbers are held in the determination table 261. Based on 
US 20190207818 A1: In the example enterprise system 600, the past data analysis may determine that the utilization of switch SA2 is greater than a HBA utilization threshold. The simulation attributes module 214 may create a HBA-storage port configuration simulation scenario in which data path 658, in which, as illustrated couples HBA port HBA-H2-A to LUN7 via switch SA2 is replaced by a hypothetical data path in which HBA port HBA-H2-A is coupled to LUN7 via switch SA3 (connection not shown).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/M.N.P./Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114